Case 2:19-cv-14994-BRM-JBC Document 33 Filed 08/31/21 Page 1 of 6 PageID: 227




NOT FOR PUBLICATION


                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


    MALIK SHAKUR,

                  Plaintiff,                           Case No. 2:19-cv-14994 (BRM) (JBC)

                  v.                                                  OPINION

    NEW JERSEY STATE PRISON MEDICAL
    DEPARTMENT, et al.,

                  Defendants.


MARTINOTTI, DISTRICT JUDGE

         Before this Court are Motions to Dismiss filed by Defendants Robin Miller (“Dr. Miller”)

and Edith Sanayuba 1 (“Dr. Sanayuba”) (collectively, “Defendants”) seeking to dismiss Plaintiff

Malik Shakur’s (“Plaintiff”) medical malpractice claims against them pursuant to Federal Rule of

Civil Procedure 12(b)(6). (ECF Nos. 15 & 29.) 2 Plaintiff filed his Opposition to Defendants’

Motion (ECF No. 16 & 31 3), Defendant Dr. Miller filed a Reply (ECF No. 17), and Defendant Dr.

Sanayuba filed a Reply (ECF No. 32). Having reviewed the parties’ submissions filed in connection



1
    Defendant’s name is also spelled Senyumba in certain documents on ECF.
2
 The Motions to Dismiss are identical except for ECF No. 15, which was filed on behalf of
Defendant Dr. Miller, and ECF No. 29, which was filed on behalf of Defendant Dr. Senyumba.
The Court will address them as one motion.
3
  Plaintiff titles his submission as a motion is opposition, however, the submission is a reply brief
to the Defendants’ Motion. It appears Plaintiff may be alleging Defendants’ Motion should be
stricken because the Court ordered Defendants to file an answer to the Complaint and
Defendants filed the instant Motion instead. Plaintiff is incorrect. Defendants filed answers to the
Complaint prior to the filing of their Motion. (See ECF Nos. 14 & 27.) As such, any cross-
motion is denied.
Case 2:19-cv-14994-BRM-JBC Document 33 Filed 08/31/21 Page 2 of 6 PageID: 228




with the Motions and having declined to hold oral argument pursuant to Federal Rule of Civil

Procedure 78(b), for the reasons set forth below, and for good cause shown, the Motions to Dismiss

are GRANTED.

    I.       BACKGROUND 4

          Plaintiff is currently a prisoner at New Jersey State Prison in Trenton, New Jersey. (ECF

No. 1.) He filed a complaint in July 2020 alleging Defendants misdiagnosed Plaintiff’s stroke. (See

generally id.)

          Plaintiff submits on May 20, 2019, he was seen at “medical” with “shoulder and neck

complaints and loss of strength on the right side.” (ECF No. 1 at 5.) Plaintiff was prescribed a baby

aspirin. (Id.) The following day Plaintiff presented at medical again and was admitted until May

23, 2019 due to an unrelated issue. (Id. at 5–6.) Plaintiff again presented to medical a week-and-

a-half after his May 23, 2019 release regarding his complaints. (Id. at 6.) Dr. Miller scheduled

Plaintiff for a June 5, 2019 X-Ray, which revealed negative results. (Id.) Plaintiff informed medical

he believed his complaints were neurological and had nothing to do with skeletal damage. (Id.)

Plaintiff was then scheduled for an MRI and CT-scan. (Id.)

          Plaintiff drafted his on June 17, 2019, prior to receiving his MRI or CT-scan, but indicated

it was scheduled in the near future. (Id.) Plaintiff submits he no longer has “use of [his] right side

systems relating to a stroke from the paralysis systems.” (Id.)

    II.      LEGAL STANDARD

          In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

district court is “required to accept as true all factual allegations in the complaint and draw all



4
  For the purposes of this Motion to Dismiss, the Court accepts as true all factual allegations in
the Complaint and draws all inferences in the facts alleged in the light most favorable to the
Plaintiff. See Phillips v. Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008).
                                                   2
Case 2:19-cv-14994-BRM-JBC Document 33 Filed 08/31/21 Page 3 of 6 PageID: 229




inferences in the facts alleged in the light most favorable to the [plaintiff].” Phillips v. Cnty. of

Alleghany, 515 F.3d 224, 228 (3d Cir. 2008). “[A] complaint attacked by a . . . motion to dismiss

does not need detailed factual allegations.” Bell Atl. v. Twombly, 550 U.S. 544, 555 (2007)

(citations omitted). However, the plaintiff’s “obligation to provide the ‘grounds’ of h[er]

‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Id. (citing Papasan v. Allain, 478 U.S. 265, 286

(1986)). A court is “not bound to accept as true a legal conclusion couched as a factual allegation.”

Papasan, 478 U.S. at 286. Instead, assuming the factual allegations in the complaint are true, those

“[f]actual allegations must be enough to raise a right to relief above the speculation level.”

Twombly, 550 U.S. at 555.

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 560 U.S. at 570). “A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that the defendant is

liable for misconduct alleged.” Id. This “plausibility standard” requires the complaint allege “more

than a sheer possibility that a defendant has acted unlawfully,” but it “is not akin to a “probability

requirement.’” Id. (quoting Twombly, 550 U.S. at 556). “Detailed factual allegations” are not

required, but “more than ‘an unadorned, the defendant-harmed-me accusation’” must be pled; it

must include “factual enhancements” and not just conclusory statements or a recitation of the

elements of a cause of action. Id. (citing Twombly, 550 U.S. at 555, 557).

       “Determining whether a complaint states a plausible claim for relief [is] . . . a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer



                                                  3
Case 2:19-cv-14994-BRM-JBC Document 33 Filed 08/31/21 Page 4 of 6 PageID: 230




more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’— ‘that the pleader is entitled to relief.’” Id. at 679. (quoting Fed. R. Civ. P. 8(a)(2)).

The pleadings of pro se plaintiffs are liberally construed. Haines v. Kerner, 404 U.S. 519, 520

(1972). Nevertheless, “pro se litigants still must alleged sufficient facts in their complaints to

support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation

omitted).

   III.      DECISION

          Defendants argue any potential claim of medical malpractice should be dismissed because

Plaintiff did not comply with New Jersey law for filing tort claims against public employees. (ECF

Nos. 15 & 29.) The Court agrees, dismissing any potential state tort claim of medical malpractice

against Defendants Dr. Miller and Dr. Sanayuba.

          Under New Jersey law, “[n]o action shall be brought against a public entity or public

employee under [the New Jersey Tort Claims Act (“NJTCA”)] unless the claim upon which it is

based shall have been presented in accordance with the procedure set forth in this chapter.” N.J.

Stat. Ann. § 59:8-3. The NJTCA requires plaintiffs to file a notice of tort claim with the public

entity being sued within ninety days of the incident and to wait for a response before filing a

lawsuit. § 59:8-8(a). The notice requirement is “a jurisdictional precondition to filing suit,”

Ptaszynski v. Uwaneme, 853 A.2d 288, 294 (N.J. Super. Ct. App. Div. 2004) (internal quotation

marks omitted), and suits that do not comply with the notice provision are “forever barred from

recovering against a public entity or public employee.” § 59:8-8. See also Guzman v. City of Perth

Amboy, 518 A.2d 758, 760 (N.J. Super. Ct. App. Div. 1986) (“Timely statutory notice is a

prerequisite.”). However, a plaintiff may be permitted to file a late notice of tort claim by making

a motion to the court that is “supported by affidavits based upon personal knowledge of the affiant



                                                 4
Case 2:19-cv-14994-BRM-JBC Document 33 Filed 08/31/21 Page 5 of 6 PageID: 231




showing sufficient reasons constituting extraordinary circumstances for his failure to file” a timely

notice of tort claim within a year of the incident. § 59:8-9.

       Plaintiff’s response to the motion to dismiss argues he was not required to file the notice

of claim because he did not bring the claim in New Jersey State Court. (See ECF No. 16.) Plaintiff

subsequently filed a notice of tort claim regarding Defendant Dr. Miller on February 16, 2021

(ECF No. 21), and a notice of tort claim regarding Defendant Dr. Sanayuba on May 28, 2021 (ECF

No. 30). Within the recently filed notices, Plaintiff indicates that he is filing late notices and

appears to request the Court use its discretion to accept the late notices. (See ECF Nos. 21 & 30.)

       N.J. Stat. Ann. § 59:8-9 establishes an exception to the requirement that a claimant file a

Notice of Claim within ninety days from the date of accrual. Section 59:8-9 “allows a court to

extend the notice period up to one year if the public entity or employee would not be ‘substantially

prejudiced’ by the delay and the claimant shows ‘extraordinary circumstances for his failure to file

notice’ within the proper time period.” Rolax v. Whitman, 53 F. App'x 635, 638 (3d Cir. 2002)

(citing N.J. Stat. Ann. § 59:8-9). “After the one-year limitation has passed, ‘the court is without

authority to relieve a plaintiff from his failure to have filed a notice of claim, and a consequent

action at law must fail.’” Pilonero v. Twp. of Old Bridge, 566 A.2d 546, 548 (N.J. Super. Ct. App.

Div. 1989) (quoting Speer v. Armstrong, 402 A.2d 963, 965 (N.J. Super. Ct. App. Div. 1979)).

Even giving pro se Plaintiff the benefit of the last possible claim accrual date for argument’s sake

only, he signed his complaint with the Court on June 25, 2019. (See ECF No. 1 at 7.) Plaintiff did

not file the first notice of claim until February 2021, well after the one-year time period in which

Plaintiff could have motioned to file a late notice expired. The Plaintiff moved for leave to file a

late notice of tort claim after the one-year period expired. (Id.) Thus, any medical malpractice




                                                  5
Case 2:19-cv-14994-BRM-JBC Document 33 Filed 08/31/21 Page 6 of 6 PageID: 232




claim that could be construed against Defendants Dr. Miller and Dr. Sanayuba are dismissed with

prejudice as time barred by the NJTCA. See §§ 59:8-3, -8.

   IV.      CONCLUSION

         Based on the foregoing, Defendants Dr. Miller’s and Dr. Sanayuba’s Motions to Dismiss

(ECF Nos. 15 & 29) are GRANTED, and any construed medical malpractice tort claim is

DISMISSED WITH PREJUDICE. Plaintiff’s Eighth Amendment denial of medical care claim

against Defendants Dr. Miller and Dr. Sanayuba remain.

         An appropriate order accompanies this Opinion.



Date: August 31, 2021                                       /s/ Brian R. Martinotti
                                                            HON. BRIAN R. MARTINOTTI
                                                            UNITED STATES DISTRICT JUDGE




                                               6
